Citation Nr: 0213689	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  95-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had recognized military service from January 1945 
to May 1945; and from June 1946 to April 1949.

This matter arises from various rating decisions rendered 
since November 1993 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, that denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on August 6, 1998; a transcript of that 
proceeding is of record.  In December 1998, the Board 
remanded the issue of the veteran's entitlement to service 
connection for (PTB) to the RO for further action and 
adjudication.  That was accomplished, and the case was 
returned to the Board in August 2002 for further appellate 
consideration.

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. 
§ 20.1304(a) and (b), as well as any such evidence referred 
to the Board by the originating agency under 38 C.F.R. 
§ 19.37(b), was required to be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless that 
procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.  

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations and 
Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate decision in 
any appeal properly before it without having to remand the 
appeal to the AOJ.  The new rules also permit the Board to 
consider additional evidence without having to refer the 
evidence to the AOJ for initial consideration and without 
having to obtain the appellant's waiver.  In particular, 
38 C.F.R. § 20.1304 was amended by removing paragraph (c) in 
its entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the Notice of 
Disagreement (NOD) was filed on or after February 22, 2002, 
and to appeals pending, whether at the Board, the United 
States Court of Appeals for Veterans Claims, or the United 
States Court of Appeals for the Federal Circuit, on February 
22, 2002.  Also, as stated in the Supplementary Information 
that accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 
3,099, 3,103-104.  The veteran submitted additional evidence 
to the Board on September 6, 2002.  The Board will consider 
it accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained to the 
extent possible.


2.  The service medical records do not contain X-ray evidence 
of PTB or a diagnosis of PTB; nor does the post-service 
medical evidence show that the veteran's PTB was manifested 
to a compensable degree within three years after service or 
is related to service.


CONCLUSION OF LAW

PTB was not incurred in, or aggravated by, the veteran's 
active military service; nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.370, 3.371 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except 

for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer 

of the Department and regulations of the Department are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case and 
supplemental statements of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He also was given an opportunity to submit additional 
evidence in support of his claim, and to offer testimony at a 
personal hearing before the undersigned.  In addition, the 
Board remanded the case for further action consistent with 
VA's duty to assist the claimant in developing facts 
pertinent to the claim.  The record indicates that all 
available evidence has been obtained to the extent possible.  
All relevant facts having been properly developed, and all 
evidence necessary for equitable disposition of the issue on 
appeal having been obtained, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.  This is true, notwithstanding the contention 
offered by the appellant's representative in August 2002 to 
the effect that the medical opinions of record are not 
conclusive 

regarding their findings of a relationship between pulmonary 
tuberculosis and the veteran's military service.  For reasons 
that will be discussed in greater detail, the Board finds 
that the medical opinions of record are definitive enough in 
nature to reach an equitable decision.

II.  Service Connection for PTB

Background

The veteran contends that he developed PTB during military 
service.  In support, he cites a May 1945 entry in his 
military records that indicates that the veteran had PTB.  
Alternatively, he cites a clinical history of a positive 
purified protein 
derivative (PPD) test.  Service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. §§ 
1110, 1131.  In addition, service connection may be granted 
for PTB that becomes manifest to a degree of 10 percent or 
more within three years following the date of the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations addressing service connection for PTB provide 
that X-ray evidence alone may be adequate for a grant of 
direct service connection for pulmonary tuberculosis.  When 
under consideration, all available service department films 
and subsequent films will be secured and read by specialists 
at designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service-
connection purposes as if clinically established; however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  38 
C.F.R. § 3.370(a).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by Sec. 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1).  

Service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including that favoring or 
opposing tuberculosis and activity, that such diagnosis was 
incorrect.  Doubtful cases may be referred to the Chief 
Medical Director in Central Office.  38 C.F.R. § 3.374(a). 

Diagnosis of active pulmonary tuberculosis by the medical 
authorities of the VA as the result of examination, 
observation, or treatment will be accepted for rating 
purposes. Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office. 38 C.F.R. § 3.374(b).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

Service connection may also be granted based upon continuity 
and chronicity of symptomatology as set forth in 38 C.F.R. § 
3.303(b).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic disorder in service, and that the disorder 
persists.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
That evidence must be medical, unless it relates to a 
condition that may be attested to by lay observation.  If the 
chronicity provision does not apply, service connection may 
still be granted if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  It is within this context that the 
facts in this case must be examined.

The veteran's service medical records contain a notation 
dated in May 1945 of "PTB (?)" which apparently was initially 
deemed significant enough to render him unqualified for 
further military service.  That diagnosis was equivocal; it 
was based solely upon crepitant rales heard in the veteran's 
right suprascapular region, but 
apparently no further clinical testing was undertaken to 
confirm the diagnosis.  However, the records contain no 
evidence of a firm diagnosis of PTB made subsequently.  The 
veteran then was permitted to reenter military service in 
June 1946, notwithstanding that earlier, and apparently, 
provisional diagnosis.

During a physical examination conducted in 1984, the veteran 
specifically denied a history of PTB.  That disorder later 
was diagnosed in 1989 during the veteran's stay at Fort 
Bonifacio General Hospital; however, X-rays taken during July 
of the following year were within normal limits.  
Additionally, during treatment for adenocarcinoma of the lung 
during the early 1990's, no clinical findings consistent with 
PTB were evident.  This disorder was noted only by the 
history given to the treating physicians by the veteran.

In 1996, PTB again was diagnosed at Fort Bonifacio General 
Hospital.  This was noted to be "moderately advanced (R)" 
following a chest X-ray.  However, tuberculosis was not among 
the disorders listed as a discharge diagnosis during that 
hospitalization.  Similarly, tuberculosis was not listed as a 
discharge diagnosis during the veteran's prior 
hospitalization in 1994 at a VA medical center.

The veteran was afforded a VA pulmonary examination in July 
1999.  His claims file was reviewed in conjunction therewith.  
The examiner noted that the veteran had been rejected from 
military service in May 1945 because of a clinical diagnosis 
of tuberculosis, and that that diagnosis was made based upon 
crepitant rales heard in the right suprascapular area during 
physical examination of the veteran's chest.  However, X-ray 
or bacteriologic evidence did not support that diagnosis.  
The examining physician also noted that the veteran's past 
medical history included a positive PPD test, and also 
included the veteran's history of treatment in 1983 for PTB.  
The physician also noted the diagnosis of minimal PTB in the 
veteran's right lung diagnosed in both 1989 and 1996, as well 
as the absence of a diagnosis of tuberculosis during the 
veteran's stay at a VA medical center in 1994.  The examining 
physician also considered the history given by the veteran to 
the effect 
that he had been told that he had a "spot" on his lungs in 
the 1950's.  The veteran indicated that he had been 
hospitalized for one year in 1959 for tuberculosis.  The 
examiner observed that the veteran suffers from chronic 
obstructive pulmonary disease and severe asthma as well as 
hypertension, coronary artery disease and congestive heart 
failure.  These disorders resulted in respiratory distress 
that required hospitalization approximately 2 to 3 times per 
year.  The examiner concluded that although the veteran had 
been diagnosed as suffering from PTB on several occasions, 
and although he had been treated for that disorder at 
different times, the record contained no documented evidence 
that the diagnosis was ever confirmed bacteriologically or 
that the veteran ever received a complete course of 
chemotherapy for tuberculosis.  The physician concluded that 
the evidence supporting a diagnosis of tuberculosis was "not 
strong."  

In a September 1999 addendum to that examination report, a VA 
staff physician cited the laboratory findings of record dated 
in 1993, 1994, 1995, 1997, and 1999, and concluded that none 
mentioned any findings compatible with PTB or its residuals.  
The physician stated that the veteran had a tuberculosis 
infection because of a past history of a positive PPD test, 
but indicated that it was not possible to comment with 
certainty that the veteran had PTB.  

After reviewing the evidence of record, another VA physician 
opined in September 2000 that based upon the veteran's 
clinical history it appeared that he had a tuberculosis 
infection because of a positive PPD test; however, there was 
no evidence to support the conclusion that the veteran had 
active pulmonary tuberculosis.  The physician noted that the 
record contained no radiologic evidence supporting the 
possibility of active pulmonary tuberculosis and that all 
sputum acid-fast bacilli and cultures were negative.  He also 
noted that pathology reports since December 1993 did not 
reflect evidence of a microbacterial infection.  Finally, 
during various hospitalizations in August and September 2000, 
no diagnosis of PTB was made; instead, chronic obstructive 
pulmonary disease and bronchial asthma, along with chronic 
bronchitis, were diagnosed.

Testimony offered by the veteran at a hearing before the 
undersigned in August 1998 also is significant in that the 
veteran again stated that he had a positive result 
on a PPD test conducted during a hospitalization in 1982 for 
bronchopneumonia; however, he did not testify that he had 
been hospitalized for tuberculosis in 1959.

Additional records of treatment at Fort Bonifacio General 
Hospital in July 2002 reflect a diagnosis of PTB based upon 
X-ray findings of a homogenous density at the right upper 
lung field, along with infiltrates seen at the right upper 
and middle lung fields.  

Analysis

The foregoing does not offer a clinical basis upon which to 
predicate a grant of service connection for PTB.  The 
veteran's service medical records are equivocal regarding a 
diagnosis of PTB; moreover, the questionable inservice 
diagnosis is unsupported by any contemporaneous clinical 
studies.  In addition, the positive PPD test that the veteran 
states took place in 1982 did not result in a firm diagnosis 
of PTB.  

Although it now appears that diagnoses of minimal right lung 
PTB rendered at the Fort Bonifacio General Hospital in both 
1989 and 1996 have subsequently been confirmed clinically 
during treatment at that facility in July 2002, the latter 
does not attribute this disorder to the veteran's military 
service.  Nor does it tend to confirm that PTB was manifested 
within the applicable presumptive period.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Absent clinical evidence establishing a nexus between the 
disability claimed and the veteran's military service, 
service connection simply is not warranted.  Again, the Board 
notes the contention made by the veteran's representative in 
August 2002 to the effect that the medical opinions of record 
have not been conclusive in their findings, and that they are 
not adequate to make a determination in this case.  However, 
the evidence of record does not support that conclusion.  The 
reference to PTB in May 1945 was not supported by clinical 
studies (see 38 C.F.R. §§ 3.370, 3.371); moreover, PTB was 
not diagnosed through clinical studies until many years 
following the veteran's discharge from military service.  It 
is noteworthy that the veteran has not claimed treatment for 
PTB during service or within the applicable presumptive 
period; instead, he specifically denied having PTB during a 
physical examination conducted in 1984.  It was only after he 
had filed his current claim that he referred to having been 
hospitalized for PTB in 1959.  As such, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence.


ORDER

Service connection for PTB is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

